DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the specification, and claims, filed on 09/12/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to claims 2-7. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 2-7 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-7 have been amended.
	Claim 14 has been cancelled.
	Claims 1-13 and 15-20 are pending in the application.
	
Response to Arguments
The typographical error on page 86 of the specification is acknowledged and the correction has been accepted and entered by the office.
Examiner thanks Dr. Suzuki for the affidavit filed 09/12/2022.
However, Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Zheng teaches that R2 may be a substituted phenyl (paragraph 0022, lines 4-5), and is non-limiting on the location of the substituents. Zheng also teaches the substituents may be alkyl groups (paragraph 0017, lines 20-21). While Zheng gives preferred embodiments of R2 in paragraph 0033, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
It is the examiners position that it would have been obvious to put an alkyl substituent on any location on the phenyl ring, even those not specifically drawn out, and that Zheng covers a 3-alkylphenyl, 3,5-alkylphenyl, and 3,4,5-alkylphenyl at R2.
While applicant has attempted to establish a show of criticality of the placement of the alkyl groups through unexpected results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
Nevertheless, applicant’s amendments have caused a reinterpretation of the art, which is given below to explain how the prior art still reads on the claimed invention.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0126478 A1)
With respect to claim 1, Zheng teaches a compound represented by Formula (1), which is pictured below.

    PNG
    media_image1.png
    182
    383
    media_image1.png
    Greyscale

In this formula, R2 is a substituted phenyl (paragraph 0006, lines 4-5), wherein the substituent is an alkyl group (paragraph 0017, lines 20-21). Also in this formula, each R3 are represented by (paragraph 0024, Formula 1B and paragraph 0034) the moieties pictured below.

    PNG
    media_image2.png
    243
    508
    media_image2.png
    Greyscale

This forms the compound below.

    PNG
    media_image3.png
    539
    733
    media_image3.png
    Greyscale

This compound reads on instant Formula (1) when R is 3,5-dialkylphenyl, D and D” are the same and are represented by Formula (IIb) when each RD is a hydrogen atom and LD is a direct bond, and D’ is represented by Formula (IIb) when RD is a C6 aryl (phenyl) group at the 3 and 6 position, and a hydrogen atom at every other location.
Zheng includes each element claimed, with the only difference between the claimed invention and Zheng being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an emissive material which can be used in OLED device applications (paragraph 0014), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Zheng teaches the compound of claim 1, and D, D’, and D” are each a carbazole moiety.
With respect to claim 3, Zheng teaches the compound of claim 1, and D is an unsubstituted carbazole moiety.
With respect to claim 4, Zheng teaches the compound of claim 1, and D’ is a substituted carbazole moiety.
With respect to claim 5, Zheng teaches the compound of claim 4 and D’ is substituted with at least one aryl moiety.
With respect to claim 6, Zheng teaches the compound of claim 4, and D’ is a carbazole substituted with at least one phenyl moiety.
With respect to claim 7, Zheng teaches the compound of claim 4, and D’ has a 9-carbazole substituted at the 3 and 6 positions.
With respect to claim 8, Zheng teaches the compound of claim 1, and D and D” are the same.
With respect to claim 9, Zheng teaches the compound of claim 1, as discussed above. Zheng also teaches that any of R3 can be selected from the carbazole derivatives given above.
This can be used to form the compound below.

    PNG
    media_image4.png
    571
    725
    media_image4.png
    Greyscale

This compound meets the claim requirement that D and D” are different.
Zheng includes each element claimed, with the only difference between the claimed invention and Zheng being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an emissive material which can be used in OLED device applications (paragraph 0014), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 10, Zheng teaches the compound of claim 1, and R is a substituted phenyl
With respect to claim 11, Zheng teaches the compound of claim 10 and R is a phenyl group substituted with 2 alkyl groups.
With respect to claim 12, Zheng teaches the compound of claim 10 and R is a phenyl substituted with at least one alkyl having 1 carbon atom.
With respect to claim 13, Zheng teaches the compound of claim 12 and the alkyl having 1 carbon atom is a methyl group.
With respect to claims 15-20, Zheng teaches an organic light-emitting device comprising an anode, a hole transport layer, an emissive layer, an electron transport layer, and a cathode (paragraph 0090 and Figure 1), and the compound discussed above is an emissive compound in the emissive layer (paragraphs 0086 and 0089), and the emissive layer further comprises a phosphorescent compound (paragraph 0093), and a host material (paragraph 0095).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in the device structure described by Zheng as Zheng demonstrates this was a known device structure and application of these compounds which was known prior to the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786